


117 S1480 IS: Recognizing Military Service in PSLF Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1480
IN THE SENATE OF THE UNITED STATES

April 29, 2021
Ms. Hassan (for herself, Mr. Rubio, Mr. Kaine, Mr. Cramer, Mr. Reed, Ms. Murkowski, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To direct the Secretary of Education to deem each month for which certain Federal student loans are in deferment during a period of active duty service as months counted toward public service loan forgiveness. 


1.Short titleThis Act may be cited as the Recognizing Military Service in PSLF Act. 2.Active duty deferment periods counted toward public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (2)in paragraph (1), in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3); and
(3)by inserting after paragraph (1) the following:  (2)Active duty deferment periodsNotwithstanding any other provision of this subsection, the Secretary shall deem each month for which a loan payment was in deferment under subsection (f)(2) of this section or for which a loan payment was in forbearance under section 685.205(a)(7) of title 34, Code of Federal Regulations, (or similar successor regulations), for a borrower described in subsection (f)(2)(C) as if the borrower of the loan had made a payment for the purpose of public service loan forgiveness under this subsection. .

